I am unable to concur in the view that sec. 194 of the Code permits the insertion of a new and distinct cause of action by amendment.
It is contended that the amendment allowed falls within the third class named in said section: "Correcting a mistake in the name of a party or a mistake in any other respect."
In the first place the record fails to disclose that the amendatory matter was omitted from the original pleading as the result of a bona fide mistake. In the second place, it is straining the language quoted to make it cover the insertion of allegations of a new and distinct cause of action. It would seem that the meaning of the language is simply to correct a mistake in the name of a party and in other respects relevant to the cause of action originally attempted to be stated.
This Court has repeatedly decided that sec. 194 does not allow the insertion of a new cause of action by way of amendment. Ruberg v. Brown, 50 S.C. 398,27 S.E., 873; Proctor v. Ry., 64 S.C. 491, 42 S.E., 427; Sutton v.Catawba Power Co., 70 S.C. 270, 49 S.E., 863; Pickett
v. Ry., 74 S.C. 236, 54 S.E., 236; Mfg. Co. v. IronWorks, 75 S.C. 350, 55 S.E., 768.
The case of Proctor v. Ry., supra, expressly decides the very point involved, that a complaint alleging a wilful tort cannot be so amended as to allege also a cause of action based on more negligence.
 *Page 1